Order entered November 2, 2015




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-15-01279-CV

                        IN RE BOBBY GENE WOFFORD, Relator

                 Original Proceeding from the 291st Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. F-1053505-U

                                          ORDER
               Before Chief Justice Wright, Justice Bridges and Justice Stoddart

       Based on the Court’s opinion of this date, we DISMISS the petition for writ of

mandamus. Although we have considered relator’s petition for writ of mandamus without filing

of the required number of copies, we DENY as moot relator’s motion to file a single copy of his

petition for writ of mandamus. We ORDER relator to bear the costs of this original proceeding.


                                                     /s/   DAVID L. BRIDGES
                                                           JUSTICE